Motion granted to the extent of printing in the record on appeal only the following: Article II, Paragraph 5, Article VIII, Paragraph 27, to the extent of the first sentence thereof, and Article XI in full of plaintiff’s Exhibit 1; Exhibit A in full; and the article entitled “Increase Sick Benefit Dues and Services” on page 9 of Exhibit B. The originals of said exhibits are to be filed with this court on or before the Wednesday preceding the first day of the term for which the appeal is noticed for argument. Concur—■ Breitel, J. P., Valente, Stevens, Steuer and Bergan, JJ.